UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-52445 ECO VENTURES GROUP, INC. (Name of registrant as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7432 State Road 50, Suite 101 Groveland, FL (Address of principal executive offices) (Zip Code) (352) 557-4830 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding at January 18, 2012 Common Stock, $0.001 Par Value ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) (a development stage company) INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – November 30, 2011 (Unaudited) and August 31, 2011 3 Unaudited CondensedConsolidated Statements of Operations – Three Months Ended November 30, 2011; For the period from November9, 2010 (date of inception) through November 30, 2010 and For the period from November 9, 2010 (date of inception) through November 30, 2011 4 Unaudited Condensed Consolidated Statement of Equity (Deficit)- Three Months Ended November 30, 2011 5 Unaudited CondensedConsolidated Statements of Cash Flows – Three Months Ended November 30, 2011; For the period from November 9, 2010 (date of inception) through November 30, 2010 and For the period from November 9, 2010 (date of inception) through November 30, 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II Other Information Item 1 Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Removed and Reserved 22 Item 5 Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) ( a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS November 30, August 31, (unaudited) ASSETS Current assets: Cash $ $ Deposits Total current assets Property, plant and equipment Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, related parties Advances, related parties Total current liabilities Commitments and contingencies - - Equity (Deficit): Eco Ventures Group, Inc. Stockholders' Equity Preferred stock, $0.001 par value; 100,000,000 shares authorized Series A cumulative convertible preferred stock, $0.001 par value; 4,000,000 shares designated, 75,000 shares issued and outstanding as of November 30, 2011 and August 31, 2011 75 75 Series B cumulative convertible preferred stock, $0.001 par value; 6,120,800 shares designated, 20,000 and Nil shares issued and outstanding as of November 30, 2011 and August 31, 2011, respectively 20 - Common stock, $0.001 par value; 750,000,000 shares authorized, 82,245,539 and 78,395,539 shares issued as of November 30, 2011 and August 31, 2011, respectively; 78,445,539 and 78,395,539 shares outstanding as of November 30, 2011 and August 31, 2011, respectively Preferred stock subscription Additional paid in capital Deficit accumulated during development stage ) ) Total Eco Ventures Group, Inc. Stockholders' Equity Non controlling interest ) Total equity (deficit) ) Total liabilities and equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) ( a development stage company) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) For the period For the period from date of inception from date of inception (November 9, 2010) (November 9, 2010) Three months ended Through Through November 30, 2011 November 30, 2010 November 30, 2011 Operating expenses: Operation expenses $ $
